Citation Nr: 0947565	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-36 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
amoebiasis, claimed as parasitosis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left testicle varicocele, claimed as a left 
testicle condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to May 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 2004 and February 
2006 by a Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran also requested a Travel Board hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in April 2009.  The Veteran 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A.  Amoebiasis

The Veteran was originally granted service connection for 
amoebiasis in a rating decision dated March 2004.  The RO 
evaluated the Veteran's disability analogously to irritable 
colon syndrome under 38 C.F.R. § 4.114, Diagnostic Code 7319 
and assigned a non-compensable evaluation, effective July 27, 
2000.  A subsequent rating decision dated July 2005 continued 
the Veteran's non-compensable evaluation.   

The severity of a digestive system disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 
4.114.  Ratings under Diagnostic Codes 7301 to 7329, 
inclusive 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  38 C.F.R. § 4.114 (2009).  A 
single evaluation will be assigned under the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  Id.  

The Veteran presented to a VA medical facility in March 2006 
with subjective complaints of runny nose, cough, and 
generalized aches.  A review of symptoms was positive for 
irritable bowel syndrome (IBS) and chronic abdominal pain.  
The Veteran indicated that these symptoms were relieved by a 
bowel movement.  

The Veteran also testified in April 2009 that the condition 
of his service-connected digestive disability increased in 
severity.  Specifically, the Veteran reported symptoms of 
cramping, diarrhea, constipation, and abdominal pain.  He 
rated the abdominal pain as an "8" on a scale of one to ten 
and also described occasional incapacitating episodes lasting 
up to "several hours" in duration.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The most 
recent VA examination was conducted in May 2005.  In light of 
the Veteran's testimony and the evidence described above, the 
Board finds that the Veteran should be provided a new VA 
examination to assess the severity of his service-connected 
digestive disability.  See Olson v. Principi, 3 Vet. App. 
480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992)).

B.  Left Testicle

The Veteran was also granted service connection for left 
testicle varicocele, claimed as a left testicle condition, in 
a rating decision dated February 2006.  The RO rated the 
Veteran's disability analogously to complete atrophy of the 
testis under 38 C.F.R. § 4.115b, Diagnostic Code 7523 and 
assigned a non-compensable evaluation, effective July 27, 
2000.  A subsequent rating decision dated May 2006 increased 
the Veteran's disability evaluation to 10 percent under 38 
C.F.R. § 4.104, Diagnostic Code 7120, effective July 27, 
2000.  

In April 2009, the Veteran testified that the condition of 
his service-connected left testicle varicocele increased in 
severity.  Specifically, the Veteran reported a constant 
aching sensation in the testicle, as well as radiating pain 
down the leg.  He also reported episodes of swelling, 
partially relieved by elevating his legs and/or wearing a 
particular kind of underwear.    

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  See Green, supra.  The 
most recent VA examination was conducted in December 2005.  
Thus, the Board finds that the Veteran should be provided a 
new VA examination to assess the severity of his service-
connected left testicle condition.  See Olson, supra.

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from April 1, 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
from April 1, 2009 to the present.  

2.  After the above development is 
completed, the RO should schedule the 
Veteran for a VA examination to assess the 
nature and severity of his service-
connected amoebiasis or residuals thereof.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
has been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.  The examiner must 
provide a complete rationale for any 
stated opinion. 

3.  After the development outlined in Step 
1 is completed, the Veteran should also be 
afforded VA genitourinary and veins 
examinations to assess the severity of his 
service-connected left testicle condition.  
The claims folder and a copy of this 
remand must be made available to the 
examiner(s).  The examiner should note in 
the examination report that the claims 
folder has been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.  The examiner must 
provide a complete rationale for any 
stated opinion. 
  
4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




